Citation Nr: 1620709	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel







INTRODUCTION

The Veteran had active duty service from November 1966 to August 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is required to obtain a new VA examination and to schedule the Veteran for a Travel Board hearing.

The Veteran claims that he has a bilateral hearing loss disability due to in service noise exposure. The Veteran's most recent and pertinent VA audiological examination was in June 2010, which revealed "inadequate and inconsistent Puretone results" and an opinion could not be rendered. A July 2012 Informal Conference Report indicates that the Veteran agreed to report for a new examination. This new examination was scheduled for January 2013, but the Veteran was noted as having failed to report. 

The Veteran and his representative contend that the Veteran's failure to report to his January 2013 examination is due to him having changed his address, which may have resulted in the notification having been sent to the incorrect address. A review of the record reveals that the January 2013 examination request lists the Veteran's address on Wellington Street, Anderson, South Carolina. The Board notes that the record also reflects that a number of mailings to the Veteran were returned for an incorrect address. Importantly, a January 2015 claim for additional benefits lists the Veteran's address on W. Yellow Water Road, Hammond, Louisiana. 

The presumption of regularity applies also to the mailing of documents by VA. A Veteran must rebut that presumption by clear evidence to the contrary. See Baldwin v. West, 13 Vet. App. 1, 6, (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). The Board acknowledges that the Veteran has demonstrated good cause regarding his failure to report to the January 2013 examination, as indicated by the returned mail and change of address discussed above. See Fluker v. Brown, 5. Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993). Thus, the Veteran must be afforded a new VA audiological examination. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (2015).

Additionally, it is a basic principle of Veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. 
§ 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person. The importance of responding to a request for a hearing is recognized by VA regulation, as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. 38 C.F.R. § 20.904(a)(3) (2015). 

In his September 2011 VA Form 9, the Veteran requested a hearing before the Board at the local RO (Travel Board hearing). In November 2014, the RO sent the Veteran a Travel Board hearing notification letter; however, this correspondence was returned in December 2014 as undeliverable, with no forwarding address. Subsequent June 2015 and August 2015 hearing notification letters were returned as undeliverable as well. Ultimately, the Veteran failed to report for the Travel Board hearing that was scheduled in February 2016. A February 2016 letter informing the Veteran that his appeal had been received by the Board was also returned in March 2016 as undeliverable. 

The Board notes that both the Veterans Appeals Control and Locator System (VACOLS) and the Veterans' Benefits Management System (VBMS) list a different address as the Veteran's current address of record than the Hammond, Louisiana address listed in the Veteran's most recent claim for benefits. It is unclear to the Board which address is the Veteran's most current address; however, in any event, it is clear that the Travel Board hearing notification letters were not sent to the Veteran's most current address of record. As such, remand is necessary so that he may receive proper notice and be scheduled for a Travel Board hearing according to due process. See 38 C.F.R. §§ 19.9, 20.700(a), 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to verify the Veteran's address, resend a copy of all documents formerly mailed to an incorrect address (including documents added to his claims file after January 2015) to the Veteran's current address, document such in his claims file, and update VBMS and VACOLS accordingly.

2. After completion of the above, schedule the Veteran for a VA audiological examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. The examiner is also requested to review any pertinent records in Virtual VA and VBMS (as appropriate). The examination report must state whether this review was accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to in service noise exposure.

In so doing, the examiner must also discuss the likelihood that the Veteran's bilateral hearing loss is due to in service noise exposure on a delayed or latent onset theory of causation and address any threshold shift during service.

The examiner must provide reasons for the opinion rendered. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so, aside from lack of contemporaneous medical treatment or documentation. 

The examiner is advised that hearing loss may be etiologically related to in service noise exposure notwithstanding normal hearing at discharge. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims. 38 C.F.R. § 3.655. If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request. If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

5.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal. If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

6. If the claim is not allowed or the appeal otherwise satisfied, schedule the Veteran for a Travel Board hearing in accordance with his request. Provide written notice to the Veteran at his proper current address of record, and to his representative. The Veteran must be notified of the date, time, and place to report to the hearing. If he no longer desires a hearing, he should withdraw the request in writing to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




